UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K ☑ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-51357 BUILDERS FIRSTSOURCE, INC. (Exact name of registrant as specified in its charter) Delaware 52-2084569 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 2001 Bryan Street, Suite1600
